DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07/26/2021.
Claims 1-4, 6, 7, 9, 11, 16, 19 and 20 have been amended and are hereby entered.
Claim 22 has been added.
Claim 12 has have been canceled.
Claims 1-4,6-11, 13-22 are currently pending and have been examined.


Priority
This application claims priority to foreign application IN201641011781. Accordingly, a priority date of 04/04/2016 is being given.  Examiner acknowledges certified copy of foreign priority application has been received. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier as outlined below.  
The following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they each use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
- the generic placeholder and linking phrase “analyzer” as recited in line 13-14 of claim 1, coupled with functional language reciting “configured to analyze the performance data and provide it to a user”;
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 6-11, 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 16 contain recitation of “wherein the analyzer is further configured to analyze the performance data to detect an image quality of a medical image from a medical imaging system of the multiple medical imaging systems based on a comparison of the image quality with image quality data provided by other medical systems of the multiple medical imaging systems”, for which insufficient disclosure appears in the specification. Page 2, lines 15-18 of the specification states that, “Insufficient image quality could be determined e.g. by means of determination of the signal to noise ratio (SNR) of an image, the contrast to noise ratio (CNR) of an image, presence of artifacts, visibility of relevant anatomical features, success of fat suppression (in the case of MRI), by the number of times a rescan is needed.” Although the specification discloses various metrics by which image quality “could be” determined, there is no support for how the image quality is actually detected and how the comparison is actually performed. For example, although a CNR of an image is disclosed, there is no disclosure as to what contrast to noise ratio qualifies as “insufficient image quality”; e.g., is there a numerical 
Claims 1 and 16 contain recitation of “to determine that the medical imaging system is underperforming when the comparison indicates the image quality is insufficient relative to image quality provided by the image quality data” for which insufficient disclosure appears in the specification.  Page 2, lines 15-18 of the specification states that, “Insufficient image quality could be determined e.g. by means of determination of the signal to noise ratio (SNR) of an image, the contrast to noise ratio (CNR) of an image, presence of artifacts, visibility of relevant anatomical features, success of fat suppression (in the case of MRI), by the number of times a rescan is needed.” Although the specification discloses various metrics by which image quality “could be” determined, there is no support for how
Additionally, Claim 1 and Claim 16 do not have adequate support in the specification for the concept of using image quality to determine that the system is underperforming.  Page 6, line 19-page 7, line 4, provide 3 examples of using the system to determine if performance of the system is sufficient or if there is overperformance or under performance, however, these example are directed to number of exams per day, exam efficiency, and scan efficiency. None of these examples pertain to determining that the medical imaging system is underperforming based on image quality compared to image quality data. Further, the specification does not disclose how this comparison is performed to indicate image quality is insufficient relative to image quality provided by the image quality data (e.g., a threshold is exceeded, which metrics are used, etc.). 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
Dependent Claims 2-4, 6-11, 13-15, 17-22 inherit the deficiencies of their respective parent claims, and are subsequently rejected. 
Claim 7 contains recitation of, “determine at least one out of an imaging schedule, imaging protocol, or workflow for one or more of the medical imaging systems based on the performance data…” for which no support appears in the specification.  Page 3, lines 29-33 of Applicant’s specification states “the medical imaging 30 system management arrangement is further configured to determine at least one out of an improved imaging schedule, imaging protocol or workflow for one or more of the medical imaging systems based on the performance how exactly the imaging schedule, protocol, or workflow is determined.  Stating that this determination is made “based on the performance data” does not provide sufficient disclosure of how the determination is made.  
Claim 9 recites in part, “...wherein the medical imaging system management arrangement is configured to generate an imaging schedule…” However, the specification does not disclose how a medical imaging schedule is generated, e.g., which data is used to generate a schedule.  The specification, at page 4, lines 20-22 and page 8, line 34-page 9, line 1, only reiterate the claim language of “generate an imaging schedule” but do not disclose how information is used to generate a schedule.  
Claim 22 contains recitation of “wherein the image quality is determined to be insufficient relative to the image quality indicated by the image quality data when the image quality is below an average quality of the image quality data” for which inadequate support appears in the specification. A search of the term “average quality” yields four instances at page 2 lines 23-29. However, none of these instances yield support for the concept of using an average quality of the image quality data to determine whether an image quality is insufficient, but rather apply to determining recommendations for improving image quality and determining factors that affect image quality. A search of specification for term “average” yields no further instances to support the concept of determining image quality based on comparison to average quality.  Further, the specification has not disclosed how average of image quality data are determined (e.g., is this quantitative data or qualitative, etc.). 
Claims 1-4, 6-11, 13-22 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 contain recitation of “to determine that the medical imaging system is underperforming when the comparison indicates the image quality is insufficient relative to image quality provided by the image quality data” which renders the claim indefinite. It is unclear what it means to “underperform” based on a comparison indicates insufficient quality, e.g., if there is a threshold that must be exceeded or if “underperforming” is based on a percentage of the reference image quality, etc.).  Additionally, it is unclear what comprises the image quality being “insufficient relative to image quality data”.  “Insufficient relative to image quality data” appears to be a relative term as the specification does not provide a standard for ascertaining the requisite degree.  
Dependent Claims 2-4, 6-11, 13-22 inherit the deficiencies of their respective parent claims and are subsequently rejected. 
The term "improved" in claim 7 is a relative term which renders the claim indefinite.  The term "improved" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what constitutes an “improved imaging schedule” (e.g., how must a schedule be changed to determine that it has been “improved”, what variable is measuring this, etc.). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-4, 6-11, 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-4, 6-11, 13-15) and apparatus (claims 16-21) (Step 1: Yes).  
These limitations of Claims 1 and 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activities.  For example, but for the “wherein the medical imaging system management arrangement is further configured for” language of Claim 1, and the “wherein the analyzer is further configured for” language of Claim 16, the limitation analyze the performance data and detect an image quality of a medical image from a medical imaging system of the multiple medical imaging systems based on comparison of the image quality with image quality data provided by other medical systems of the multiple medical imaging systems, under its broadest reasonable interpretation, in the context of this claim encompasses an individual looking at image quality of a medical image  (analyzing) and comparing it to image quality data, and making a determination (e.g., detecting) of an image quality.  Similarly, but for recitation of “wherein the central unit further comprises an analyzer configured to” (Claim 1) language and “wherein the analyzer is configured to” language (Claim 16), the limitation determine that the medical imaging system is underperforming when the comparison indicates that the image quality is insufficient relative to image quality provided by the image quality data, under its broadest reasonable interpretation in the context of this claim, involves an individual looking at image quality relative to a reference criteria (image quality data) and making a decision that the image quality is insufficient. Similarly, the limitation provide a recommendation to a user on how to improve the image quality for the underperforming medical imaging systems, under its broadest reasonable interpretation in the context of this claim, involves an individual telling another individual how to improve image quality for a system that is underperforming. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual comparing medical images to a standard (e.g., quality data), analyzing performance data of the system, and making a decision as to whether or not the image quality is insufficient. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, 6, 19 reciting particular aspects of relating for multiple medical imaging systems the image quality to potential causes, which involves an individual determining a relationship for a particular image quality with a possible cause for the quality; Claim 21, reciting particular aspects of comparing a certain type of data (e.g., exams per day) between the imaging systems, which involves an individual looking at data for different imaging systems and comparing it; Claim 7
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a central unit…” (Claims 1 and 16), amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 4 , lines 5-9 and page 6 lines 11-18, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “multiple medical imaging systems, wherein the medical imaging systems are configured to acquire medical imaging data…”; “wherein the analyzer is configured to receive from the multiple medical imaging systems via the at least one data link connection performance data related to the current and / or the expected future performance” amount to mere data gathering; “at least one data link connection configured to connect the central unit with multiple medical imaging systems which are configured to acquire medical imaging data”; recitation of “wherein the medical imaging systems are configured to send performance data related to the current and/or the expected future performance to the central unit” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “wherein the medical imaging systems have a current performance and / or an expected future performance, and wherein the medical imaging systems are suitable to be used to acquire imaging data from multiple subjects”; “wherein the performance data comprises information about image quality per medical Image and / or per medical Imaging system”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 7, 11, 21, 22 claims 2, 4, 8, 9, 10, 13-15, 17, 18, 20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as medical imaging systems that are configured to acquire medical imaging data, medical imaging systems that are configured to send performance data to the central unit; receiving from the multiple medical imaging systems via the data link performance data; at least one data link connection configured to connect the central unit with multiple medical imaging systems which are configured to acquire medical imaging data, wherein the analyzer is configured to receive from the multiple medical imaging systems via the data link performance data… e.g., receiving or transmitting data over a network, Symantec
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., Claims 3-4, 6-8, 19, 20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-4, 6-11, 13-15, 17-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-4, 6-11, 13-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8, 10, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1). 

Regarding Claim 1, Kelley discloses the following: 
multiple medical imaging systems, wherein the medical imaging systems are configured to acquire medical imaging data ([0019] “referring first to FIG. 1, a communication system 10 is illustrated for providing remote data processing for a plurality of healthcare providers having a plurality of medical resources, such as medical diagnostic systems 12… The diagnostic systems 12 may be positioned in a single location or facility, such as institutions #1, #2, #3 and #N”; [0020] “the present technique is particularly well suited for wherein the medical imaging systems have a current performance ([0010] “a method may be provided for analyzing productivity of a medical resource. The method comprises electronically directing client data transmitted from a remote interface to a productivity analysis system via a network, and analyzing the client data with the productivity analysis system. The client data comprises operational data relating to a medical system employed at a medical facility”, where “operational data relating to a medical system” reads on “current performance”) and / or an expected future performance ([0020] “the client may transmit data from the medical diagnostic systems, data files from a computer, or data may be entered from a client computer coupled to the communication system 10 (e.g., remote client unit 24). The client data may comprise a variety of information associated with the client, the particular medical institution, and with the medical resources available to the particular medical institution. For example, the client data may comprise past and projected financial data/statistics, operational data/statistics, medical resources used or desired by the client, patient information, and other relevant client data from past operations or future projections”), and wherein the medical imaging systems are suitable to be used to acquire imaging data from multiple subjects ([0020] “the medical clients utilizing the data processing center 22 in accordance with the present techniques may be in different medical fields, may have different medical resources, and may have different types of patients” – different types of patients implies multiple subjects; further, [0021], [0022] and [0023] disclose acquiring imaging ; and
a central unit comprising an analyzer, wherein the central unit is connected to the multiple medical imaging systems via a data link  ([0019] “Each medical facility also may gain remote access to a data processing center 22 via the communication system 10. The data processing center 22 is also accessible via a remote client unit 24”; see Fig 1; also [0027] and Fig 2; [0029] discloses the applications server has appropriate applications for analyzing client data – reads on “analyzer”),
wherein the medical imaging systems are configured to send performance data related to the current and / or the expected future performance to the central unit ([0010] “a method may be provided for analyzing productivity of a medical resource. The method comprises electronically directing client data transmitted from a remote interface to a productivity analysis system via a network, and analyzing the client data with the productivity analysis system. The client data comprises operational data relating to a medical system employed at a medical facility”; [0020] “A variety of client data may be transmitted to the data processing center 22 via the communication system 10. For example, the client may transmit data from the medical diagnostic systems, data files from a computer, or data may be entered from a client computer coupled to the communication system 10 (e.g., remote client unit 24). The client data may comprise a variety of information associated with the client, the particular medical institution, and with the medical resources available to the particular medical institution. For example, the client data may comprise past and projected financial data/statistics, operational data/statistics, medical resources used or desired by the client, patient information, and other relevant client data from past operations or future projections. 
wherein the analyzer is configured to analyze the performance data ([0030] “The applications server 100 and corresponding applications 102 and databases 104 collectively generate an analysis tailored to the client data 96, and provide a customized analysis report for 
Kelley does not explicitly disclose the following, but Unger, which is directed to analysis of performance data for a medical diagnostic imaging system, does teach the following: 
wherein the performance data comprises information about image quality per medical Image and / or per medical imaging system, (Col 3, lines 5-7, “The data acquisition modules acquire raw performance data (e.g., temperature, current, voltage, etc.) during the operation of the medical diagnostic imaging system”; Col 4, lines 36-38, “The raw performance data may be categorized into different parameter classes, for example voltage, temperature, image quality, performance, wear parts, usage and the like”)  
Kelley discloses a system that acquires imaging data from multiple medical imaging systems, sends performance data to a central unit, analyzes the performance data and provides it to a user.  Kelley discloses that the performance data may include “operational data/statistics” (at [0020]) but does not explicitly disclose that the performance data includes image quality per medical image or per medical image system. Unger does teach performance data that includes image quality of the imaging system. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Kelley with the teachings of Unger, to include 
Kelley/Unger do not explicitly disclose the following, but Butler, which is directed to aggregating and using medical device data from a plurality of remote institutions, does teach the following: 
to detect an image quality of a medical image from a medical imaging system of the multiple medical imaging systems based on comparison of the image quality with image quality data provided by other medical systems of the multiple medical imaging systems to determine that the medical imaging system is underperforming when the comparison indicates the image quality is insufficient relative to image quality provided by the image quality data ([0015] teaches system may be used with “imaging devices”; [0007] “A need exists to allow an individual medical institution and/or facility to compare their activity information to the activity information of other institutions and/or facilities”; [0008] “It is also desirable for medical institutions and/or facilities to be able to consider what their peers, based on one or more similarity or level of performance factors, are doing relative to medical device configuration and activity information” – comparing metrics of one imaging system with other systems; [0023] “the central computer system can compare activity information received from one institution with activity information received from one or more other institutions for providing a comparison result, and can determine if the comparison result satisfies a predetermined condition” – determining if result satisfies predetermined condition reads on detecting a metric of an image based on comparison with metrics provided by the other systems;  [0126] “As mentioned, a BENCHMARK user type user can also be provided with a “Peer group comparison—Trend” information or peer group activity information option. This option will provide an institutional/facility user with the ability to compare device/pump activity information 
Kelley/Unger teach a system for acquiring performance data including image quality from multiple medical imaging systems to a central unit, but do not teach that the performance data is analyzed to detect image quality based on comparison with data provided by other medical systems and that the system determines that the medical imaging system is underperforming based on this comparison, but Butler does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger with these teachings of Butler, with the motivation of having medical device configuration and activity information that is dynamic, up to date and based on actual recent experience in medical institutions (Butler [0008]) and to use information generated by one or more medical device management systems for benchmarking data (Butler [0010]). 
Kelley/Unger/Butler do not explicitly teach the following, but Pomeroy, which is directed to providing reports on medical imaging devices, does teach the following: 
and to provide a recommendation to a user on how to improve the image quality for the underperforming medical imaging system ([0017] “The reports may relate to service history for the system, the operative state of the system, periodic activities of various types performed by the system, financial performance of the system, and so forth. Certain reports may also include information relating to suggested or actual performance of the diagnostic system, such as suggested practices, system throughput, productivity solutions, system utilization, product support, training, operator performance, and the like. The data and reports may also include or be based upon data relating to expanded populations of the same or similar types of 
Kelley/Unger/Butler teach a system that obtains performance data from multiple medical imaging systems and compares the data to detect an underperforming system, but do not teach that a recommendation is provided for improving image quality. Pomeroy does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler with these teachings of Pomeroy, to provide a recommendation on improving image quality for an underperforming system, with the motivation of providing reports and feedback on medical diagnostic and imaging systems and reporting data and metrics on system utilization and productivity (Pomeroy [0014]). 
Butler teaches comparing “performance factors” of one system against another system, and Pomeroy teaches using “system performance data” for comparison, but neither explicitly teach that “image quality” is utilized as the metric for comparison or the metric to be improved. Unger teaches image quality as a type of performance data.  The prior art of Butler and Pomeroy differs from the claim by the substitution of specifically using “image quality” data as taught by Unger.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable (KSR Rationale B).
 

Regarding Claim 16, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 1.  Claim 16 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 16.  The only differences in claim language are also taught by Kelley: 
a central unit, wherein the central unit includes an analyzer ([0019] “Each medical facility also may gain remote access to a data processing center 22 via the communication system 10. The data processing center 22 is also accessible via a remote client unit 24”; see Fig 1; [0025] “The communication modules mentioned above, as well as workstation 72 and remote client unit 24, may be linked to data processing center 22 via a remote access network 80. For this purpose, any suitable network connection may be employed. Presently preferred network configurations include both proprietary or dedicated networks, as well as open networks, such as the Internet. Data may be exchanged between the institutions, medical resources, client computers and the remote data processing center 22 in any suitable format”; [0026] “Within the data processing center 22, messages, client requests and client data are received by communication components as indicated generally at reference numeral 82. The communication components 82 direct the client data to a server, or a processing system 84, for the receipt, handling and processing of client data. ),; and
at least one data link connection configured to connect the central unit with multiple medical imaging systems ([0009] “The technique allows a client to interact with a remote performance analysis system via a network interface, and to enter and transmit client data to the performance analysis system for a performance analysis of the medical resource”, see Fig. 1; [0019] “Each medical facility also may gain remote access to a data processing center 22 via the communication system 10. The data processing center 22 is also accessible via a remote client unit 24”; see Fig 1; also [0027] and Fig 2). 

Regarding Claim 2, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 1.  Kelley further discloses wherein the medical imaging systems are an MRI systems ([0019] “in the embodiment illustrated in FIG. 1, the medical diagnostic systems 12 include a magnetic resonance imaging (MRI) system 14”). 

Regarding Claim 4, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 1.  Kelley further discloses the performance data comprises information about at least one out of number of exams per day, patient setup times, number of rescans needed, actual acquisition times, coil positioning times, time that the medical imaging system is unused, inter scan delay, inter exam delay ([0035] “In the Site/Operational Data section 150, the query form 118 provides text boxes 158, 160, 162, 164, 166, 168, a drop-down menu 170, and a text box 172 for entering client data for a site item 1, a preparation time 174, a back log time 176, an operation time 178 in days per year, an operation time 180 in hours per day”; “back log time” reads on “inter scan delay” and “inter exam delay”; having operation time in hours per day would allow the hours the system is unused to be calculated). 

Regarding Claims 8, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 4.  Kelley further discloses the central unit is configured to at least partly control the one or more medical imaging systems ([0024] “Where more than one medical diagnostic system is provided in a single facility or location, as indicated in the case of MRI and CT systems 14 and 16 in FIG. 1, these may be coupled to a management station 70, such as in a radiology department of a hospital or clinic. The management station may be linked directly to 
controllers for the various diagnostic systems, such as controllers 30 and 46 in the illustrated embodiment. The management system may include a computer workstation or personal computer 72 coupled to the system controllers in an Intranet configuration… management station 70 will typically include a monitor 74 for viewing system operational parameters, analyzing system utilization, and exchanging client data and processing information between the facility 20 and the data processing center 22”). 

Regarding Claim 10, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 1.  Kelley further discloses the medical imaging systems comprise one or more components and wherein the performance data comprises information about a measure for a current performance and / or expected future performance of the one or more components. ([0021] “The medical resources, as noted above, may comprise a variety of medical systems. Depending upon the modality of the systems, various subcomponents or subsystems will be included. In the case of MRI system 14, such systems will generally include a scanner 26 for generating pulsed magnetic fields and for collecting signals from emissions by gyromagnetic material within a subject of interest”; [0010] “a method may be provided for analyzing productivity of a medical resource. The method comprises electronically directing client data transmitted from a remote interface to a productivity analysis system via a network, and analyzing the client data with the productivity analysis system. The client data comprises operational data relating to a medical system employed at a medical facility”, where “operational data relating to a medical system” reads on “current performance”; Examiner notes that nothing precludes the medical resource itself from being considered a “component”).  

Regarding Claim 20, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 16.  Kelley further discloses the central unit is configured to at least partly control the multiple medical imaging systems ([0024] “Where more than one medical diagnostic system is provided in a single facility or location, as indicated in the case of MRI and CT systems 14 and 16 in FIG. 1, these may be coupled to a management station 70, such as in a radiology department of a hospital or clinic. The management station may be linked directly to 
controllers for the various diagnostic systems, such as controllers 30 and 46 in the illustrated embodiment. The management system may include a computer workstation or personal computer 72 coupled to the system controllers in an Intranet configuration… management station 70 will typically include a monitor 74 for viewing system operational parameters, . 

Claims 3, 6, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1) further in view of Butler (US Publication 20150058044A1), further in view of Mehta (US Publication 20130251219A1). 

Regarding Claim 3, Kelley/Unger/Butler/Pomeroy do not explicitly disclose the following, but Mehta, which is directed to a system for reporting and monitoring image quality in a medical imaging system, does teach the following, does teach the following: wherein the analyzer is further configured to relate the image quality for the underperforming medical imaging system to potential causes ([0014] “System 10 automatically determines a reason for poor image quality, e.g., by comparing settings and workflow steps for a particular procedure with template settings and workflow”).
Kelley/Unger/Butler/Pomeroy teach a system that acquires imaging data from multiple medical imaging systems, sends performance data to a central unit, analyzes the performance data including image quality, and detects insufficient image quality. Mehta further teaches that the system relates image quality to potential causes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kelley/Unger/Butler/Pomeroy, with these teachings of Mehta, to relate image quality to potential causes, with the motivation of  identifying incorrect settings or workflow steps and missing elements (Mehta [0014]). 

Regarding Claim 6, Kelley/Unger/Butler/Pomeroy do not teach the following, but Mehta which is directed to a system for reporting and monitoring image quality in a medical imaging system, further teaches wherein the analyzer is configured to relate for the multiple medical imaging systems the performance data to potential causes ([0014] “System 10 automatically determines a reason for poor image quality, e.g., by comparing settings and workflow steps for a particular procedure with template settings and workflow”).
Kelley/Unger/Butler/Pomeroy teach a system that acquires imaging data from multiple medical imaging systems, sends performance data to a central unit, analyzes the performance data including image quality, and detects insufficient image quality. Mehta further teaches that the system relates image quality to potential causes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kelley/Unger/Butler/Pomeroy, with these teachings of Mehta, to relate image quality to potential causes, with the motivation of identifying incorrect settings or workflow steps and missing elements (Mehta [0014]). 

Regarding Claim 13 and 17, Kelley/Unger/Butler/Pomeroy do not teach the following, but Mehta, which is directed to a system for reporting and monitoring image quality in a medical imaging system, teaches the performance data comprises the medical image ([011] “Repository 17 stores anonymized reduced quality images and associated generated reports and associated problem description information”; [0012] “Generator 34 anonymizes the image of deficient quality and captures images associated with a quality deficiency currently displayed on display 19 and provided by imaging system 11. Generator 34 also anonymizes problematic images and exports data representing the anonymized image data to a predetermined directory 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image. Klingenberg does not explicitly teach that the central unit is configured to at least partly control the one or more medical imaging systems, but Mehta does teach this.  
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Mehta, to include the medical image in the performance data, with the motivation of including the medical image in an image quality report with other information related to the image capture, problem and/or settings (Mehta [0011]-[0012]). 

Regarding Claim 19, Kelley/Unger/Butler/Pomeroy do not teach the following, but Mehta, which is directed to a system for reporting and monitoring image quality in a medical imaging system, further teaches wherein the analyzer is further configured to relate for the multiple medical imaging systems the performance data to potential causes ([0014] “System 10 automatically determines a reason for poor image quality, e.g., by comparing settings and workflow steps for a particular procedure with template settings and workflow”).
Kelley/Unger/Butler/Pomeroy teach a system that acquires imaging data from multiple medical imaging systems, sends performance data to a central unit, analyzes the performance data including image quality, and detects insufficient image quality. Mehta further teaches that the system relates image quality to potential causes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Kelley/Unger/Butler/Pomeroy . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1)further in view of Butler (US Publication 20150058044A1), further in view of Iwase et al (US Publication 20150006203A1). 

Regarding Claim 7, Kelley/Unger/Butler/Pomeroy do not explicitly disclose, but Iwase, which is directed to workflow template management for medical image processing, teaches the following: wherein the analyzer Is further configured to determine an improved imaging schedule for one or more of the medical imaging systems based on the performance data, and to provide the imaging schedule to the user ([0078] “processing logic automatically selects an appropriate workflow template based on the macro anatomy. For example, processing logic may launch a predefined cardiac workflow template if the scan is determined to be a cardiac scan” – launching workflow template indicates it has determined the type of workflow and presented to user). 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image but do not explicitly teach that the system determines a workflow based on performance data and provides it to the user, but Iwase does teach this. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Iwase, to determine a type of workflow from performance data and provide it . 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1)further in view of Butler (US Publication 20150058044A1), further in view of Wu (US Publication 20150268686A1). 

Regarding Claim 9, Kelley/Unger/Butler/Pomeroy teach the limitations of Claim 8. Kelley further discloses the medical imaging systems operate according to an imaging schedule ([0006] “Medical diagnostic systems of the type described above are often called upon to produce reliable and understandable images within demanding schedules and over a considerable useful life”) 
Kelley/Unger/Butler/Pomeroy do not disclose the following, but Wu, which is directed to reducing power consumption in a system, teaches the following: 
wherein the imaging schedule comprises first periods and second periods, wherein workload for the user is lower during the first periods than during the second periods and wherein the analyzer is further configured to generate an imaging schedule per medical imaging system such that overlap in the second periods between different medical imaging systems is reduced compared to overlap in the first periods ([0039], Such a minimum- variance clustering can achieve more peak reduction than random clustering of users, in that minimum-variance clustering may tend to place users of different electricity usage patterns into the same cluster; thus the periods of high power consumption of 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image but do not explicitly teach that the system uses a schedule comprised of two periods, in which workload is lower in the first than the second and the overlap in second periods is reduced, but Wu does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Wu, to generate a schedule in which overlap between systems is reduced, with the motivation of a reduction in power usage by scheduling to distribute tasks that consume energy (Wu [0035]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1)further in view of Butler (US Publication 20150058044A1), further in view of Morris (US Publication US20100076453A1). 

Regarding Claim 11, Kelley/Unger/Butler/Pomeroy do not disclose, but Morris, which is directed to systems and methods for providing remote diagnostics and support for surgical systems, does teach wherein the analyzer is further configured to relate the measure for the current performance and / or expected future performance from a previous date to actual data about component breakdown or performance decrease, and to use the relation for improved prediction of performance decrease and / or component breakdown 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image but do not explicitly teach that the system relates current/future performance from a previous date to actual data about component breakdown or performance decrease and uses this relation for increased prediction of those events, but Morris does. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Morris, to use performance data to increase prediction of breakdown or performance decrease of a system, with the motivation of scheduling a service visit ahead of the system breaking down or decreasing in performance (Morris [0029]). 

Claims 14, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1) further in view of Butler (US Publication 20150058044A1), further in view of Dale (US Publication 20050256743A1). 

Regarding Claim 14 and 18, Kelley/Unger/Butler/Pomeroy do not teach the following, but Dale, which is directed to a method of comprehensively and continually rating the quality of medical images, does teach: the performance data comprises a number of exams per day performed with each of the multiple medical imaging systems ([0264] “Director's QR Tracking Report: a report that tracks a QR for the entire department as well as individual QRs for each modality. The departmental QR and modality QRs are produced by comparing the Dissatisfaction Factor generated within the entire department, or by the modality, with the number of exams performed in the department or modality over a specified period of time. It is useful for setting departmental goals and tracking progress… Includes a daily, weekly, or monthly listing of the departmental QR”).
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image, but do not explicitly teach that the performance data includes a number of exams performed each day.  Dale does teach tracking this information in medical imaging systems.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Dale, with the motivation of defining performance standards, evaluating the 

Regarding Claim 21, Kelley/Unger/Butler/Pomeroy do not teach the following, but Dale, which is directed to a method of comprehensively and continually rating the quality of medical images, does teach: the analyzer is configured to compare the at least one out of exams per day, patient setup times, number of rescans needed, actual acquisition times, coil positioning times, time that the medical imaging system is unused, inter scan delay, and inter exam delay between the medical imaging systems. (Dale [0123]-[0124] “A QR can be tracked for the entire department or separately for each technologist, modality, location, or shift over any period of time. Analysis can be further refined to make comparisons by exam type or by time of day… The components of the QR include: 1. The number of Completed Exams over a specified period of time”.  
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image but do not teach comparing different types of data between systems.  Dale does teach tracking quality metrics for an imaging system that can be compared, including the number of completed exams over a specified period of time (e.g., a day).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Dale, to compare trends for completed exams for a given time period, with the motivation of tracking and analyzing equipment performance with respect to image quality (Dale [0153]). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1), further in view of Butler (US Publication 20150058044A1), further in view of Kalafut et al (US Publication 20150100572A1).

Regarding Claim 15, Kelley/Unger/Butler/Pomeroy do not teach the following, but Kalafut, which is directed to a method of collecting and managing information relating to medical diagnostic procedures, does teach the following: the performance data comprises a number of rescans needed to obtain the medical image ([0107] By way of another example, the application can be used to determine the extent to which the same procedure was performed, or at least initiated, multiple times on the same patient). 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image, but do not explicitly teach that the performance data comprises a number of rescans (repeat procedures) was performed to obtain an image.  Kalafut does teach this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Kalafut, to include number of times a procedure (e.g., a scan) was repeated on the same patient, as an additional operational property to evaluate and trend, with the motivation of gaining insight into the details of such repeat procedures in order to limit the frequency with which this occurs. Having identified an occurrence of a repeat procedure, the user may be able to identify what necessitated this, and take appropriate steps towards ensuring it does not happen again in the future (Kalafut, [0107]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al (US Publication 20020082864A1) in view of Unger et al (US Patent 6418334B1), further in view of Butler (US Publication 20150058044A1), further in view of Pomeroy (US Publication 20060004870A1) further in view of Butler (US Publication 20150058044A1), further in view of Vega (US Publication US Publication 20060192799A1). 


Regarding Claim 22, Kelley/Unger/Butler/Pomeroy do not explicitly disclose the following, Vega, which is directed to a method of reducing errors in printing, does teach wherein the image quality is determined to be insufficient relative to the image quality indicated by the image quality data when the image quality is below an average quality of the image quality data ([0089] “an image quality significantly below the average image quality would be observed”). 
Kelley/Unger/Butler/Pomeroy teach a system that collects performance data from multiple medical imaging systems and detects insufficient image quality of an image, but do not explicitly teach that this is determined by comparing it to an average quality of the image data. Vega does teach the concept of comparing image quality to average quality. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Kelley/Unger/Butler/Pomeroy with these teachings of Vega, with the motivation of using overall image quality (average) (Vega [0044]) to determine insufficient image quality. 


Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Claim Objections
	Objections to Claims 1 and 16 are withdrawn in light of Applicant’s typographical corrections. 

112(f) Interpretations
On page 7-8, Applicant summarizes the 112(f) interpretations and requests withdrawal. This argument is unpersuasive as Applicant has not offered any specific arguments or pointed to relevant citations in Specification other than stating that the term “analyzer” in context of Specification implementation has sufficiently definite meaning and should not be interpreted under 112(f).  Therefore, the claim interpretations under 112(f) are maintained. 

112(a) Rejections
	Applicant’s arguments have been fully considered but are only partially persuasive. On page 8, Applicant summarizes 112(a) rejections in NFOA dated 05/07/21 (herein after ‘NFOA’) and summarizes 35 USC 112 first paragraph. Applicant cites to MPEP 2163(I), 2163.02, 2163.04 and asserts that the examiner has the initial burden of presenting a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclose a description of the invention defined by the claims.  A proper rejection has been presented in NFOA and above in 112 section of this office action.  
Claim 1 on page 9, Examiner has shown in NFOA and above the 112(a) rejection was given.  112(a) section above has been updated to explain the deficiency; an algorithm or other means for determining image insufficiency has not been disclosed. Examiner points out that Applicant has included several examples (SNR or CNR) that may be used in such a system, but has not disclosed specifically how the Applicant themselves are making the determination of image quality insufficiency.  Applicant cites to Specification page 9, lines 13-20 which states that a comparison is performed to determine image insufficiency, however, Applicant has not explained how these techniques are actually used to determine insufficiency; e.g., is there a threshold that must be reached to be determined to be insufficient; or is there any degree of subjectivity depending on the individual performing the determination. As Applicant states on page 13, “One skilled in the art can and should select that standard on case-by-case basis for each individual medical imaging system management arrangement, using the image quality data provided by one or more of the multiple medical imaging systems”, implying that there could be variations between what is considered insufficient depending on the system being used.  
	Applicant further argues (page 13) that Claim 1 is not directed to a method of determining what or what is not the standard for determining if an image quality qualifies as insufficient quality. While the direction of Claim 1 may not be to determine what the standard is for qualifying an image as insufficient, the Applicant has failed to disclose how the determination is made. Applicant further asserts, “whatever standard is established to define insufficient image quality for a particular medical imaging system management arrangement, the medical imaging system management arrangement of claim 1 is configured for detecting whether the image quality of a medical image meets that insufficiency standard…”.  Examiner maintains the position that Applicant has not provided sufficient written description to explain how, exactly, the system makes the determination of insufficient image quality (meeting a threshold, etc.).  

	Regarding Claim 7 arguments, Applicant has not demonstrated how they specifically are using the claimed system to make the determination of an improved imaging schedule.  Applicant presents application pertaining to Fig. 8 and cites to Specification page 8, line 26-page 9, line 2 but this does not provide support for the amended limitation of determining an improved imaging schedule based on performance data. The specification does not disclose which performance data are used or how the performance data are used to determine when an improved imaging schedule is needed.  Therefore, this argument is not persuasive.      
	Regarding Claim 9, Applicant has not cited to relevant portions of specification to provide support and only asserts that “one skilled in the art would know how to generate a medical imaging schedule”.  Applicant has not disclose specifically how they are generating the medical imaging schedule (e.g., which data is being used).  Therefore, this rejection is maintained.  
	Regarding Claims 13 and 17, the 112(a) rejections are withdrawn in view of Applicant’s citations to relevant portions of Specification.  
	112(a) section above has been updated to address amended claim language. 
	
101 Rejections 
	Applicant’s arguments have been fully considered but are not persuasive. On page 13, Applicant summarizes the 101 rejections, cites to 2014 Interim Guidance on Patent Subject Matter Eligibility, and summarizes 101 analysis.  
	On page 14, Applicant asserts that claims should not be deemed as being directed to an abstract idea simply because they are implemented using a computer. See 101 section above for full 101 analysis including identification of abstract idea. The claims have not been rejected merely because they are implemented using a computer. 

	Next, on page 15, Applicant argues that if the claims recite an abstract idea, Claim 1 integrates any potential abstract idea into at least the practical application of determining that the medical imaging system is underperforming based on image quality comparisons and providing a recommendation to a user on how to improve image quality.  Examiner respectfully disagrees that this judicial exception is integrated into a practical application. See MPEP 2106.04(d) for examples in which an additional element may have integrated the judicial exception into a practical application.  The two limitations the Applicant has cited in this portion of response have been identified as part of the abstract idea itself, see 101 section above. At bottom of page 15-top of page 16, Applicant cites to Specification page 1, lines 13-16, and 17-27, arguing that the specification identifies the technical problem addressed by the claimed subject matter as inefficient user or down time of medical imaging systems and describes the improvement to technology as improving use of medical imaging systems by reducing operating costs of the medical imaging systems and/or by improving image quality.  Examiner respectfully disagrees that the problem identified in this cited portion of Specification is a problem that is technological in nature. While the problem of inefficient use or downtime of a medical imaging system may influence operating costs, inefficiency in use is not a problem that is caused by the 
	Applicant further argues (last paragraph, page 16) that the steps in Claim 1 are directed to a particular ordered process that includes specific timing of the various process steps. Examiner respectfully disagrees that the claim language includes specific timing of the process steps. See 101 section above; claim has been analyzed as a whole and has been determined not to satisfy Step 2A Prong 2. 
	On page 17, Applicant argues the 2B analysis, arguing that “such improvements amount to significantly more than the assertedly abstract idea itself, transforming the abstract idea into a patent-eligible application.  See above discussion with respect to improvements; Claim 1 does not provide a technological improvement as no technological problem has been disclosed. 
	On page 18, Applicant argues the idea of the “inventive concept” that transforms the abstract idea into a patent-eligible invention and reiterates earlier arguments, asserting the claims may be read to “improve an existing technological process”. As discussed above, Applicant has not disclosed a technological problem caused by the technological environment to which the claim is confined; as such, no improvements to a technical field are present to transform the claim into patent eligible subject matter. 
	At bottom of page 18-top of page 19, Applicant argues that Examiner has not shown certain features disclosed in the prior art, as discussed in 103 section, as being well understood, routine and conventional. A proper 101 rejection analysis was presented in NFOA and presented again here to address amended claim language. The 103 section below addresses relevant arguments.  
	For the above reasons, the 101 rejection is maintained. 

103 Rejections

Regarding the rejection of dependent Claims 2-4, 6-11, 13-15 and 17-21, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 
	
103 section above has been updated to address amended claim language.  103 Rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626